DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3,10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, you claim that the corner bracket assembly comprises the dovetail shaped fasteners, and in claim 3, at least two dovetail shaped fastener in eack dovetail shaped slot, and in claim 10, dovetail anchors configured to be secured in the first corner bracket slot, and in claim 11, dovetail shapte fasteners configured to fit into the corner bracket slot.  In reference to claims 1 and 3, it doesn’t appear that the fastener is a part of the bracket assembly.  In the specification you state that the fastener is bolted or adhered to the panels.  It doesn’t appear that in any of the claims that you specify that the fasteners or anchors are actually attached to the panel, and then slides within 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (9,027,916) in view of Dolan (2006/0188325).
In reference to claims 1,5 and 11 Lin et al. teaches an apparatus comprising a first panel, 40, comprising: a first panel top surface; a first panel bottom surface; a first panel side surface spanning the first panel top surface and the first panel bottom surface and a first panel grid work of slots recessed into the first panel top surface; wherein each first retaining slot of the first panel grid work of retaining slots comprises an opening through at least one location in the first panel side surface, a second panel, 40, comprising a second panel top surface; a second panel bottom surface, a second 
In reference to claims 2, 7 and 13, wherein the bracket assembly is configured to secure the first panel to the second panel such that the first panel top surface and the second panel top surface are disposed at ninety (90) degrees to each other, (fig. 6).
Lin et al. teaches all the limitations of the claims except for the first and second panel having grid work of dovetail shaped retaining slots, a corner bracket assembly, the corner bracket assembly comprising a corner bracket body, dovetail slots in the corner bracket body, dovetail shaped fasteners configured to fit within the dovetail slots and secure the first panel bottom surface and the second panel bottom surface to the corner bracket body, wherein the dovetail slots comprises two dovetail slots disposed parallel to each other but at different clocking positions, wherein the first clocking position and the second clocking position are ninety (90) degrees apart, and at least two dovetail shaped fasteners in each dovetail slot of the two dovetail slots, wherein the first panel bottom surface and the second panel bottom surface define an inside corner, and wherein the corner bracket body extends less than a quarter of the way along the first panel from the inside corner and less than a quarter of the way along the second panel from the inside corner, wherein the corner bracket assembly is disposed in an inside corner formed by the first panel and the second panel, and wherein the corner bracket 
Dolan teaches a corner bracket, 11,15, dovetail slots, 10, in the corner bracket body, and dovetail shaped fasteners, 9, configured to fit within the dovetail slots and secure the first panel, 13, bottom surface and the second panel, 21, bottom surface to the corner bracket body, wherein the dovetail slots comprises two dovetail slots disposed parallel to each other but at different clocking positions, wherein the first clocking position and the second clocking position are ninety (90) degrees apart, (pp 0013, fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the corner bracket of Dolan on the inside corner of two panels of Lin, and provide the first and second bottom surfaces of Lin with a dovetail fastener, as taught by Dolan, in order to secure the panels in a fully open corner joint configuration, as taught by Lin, in order to provide for a sliding connection configuration, and to provide for a more sturdy coner support configuration.  It would have been further obvious to provide at least two dovetail shaped fasteners in each dovetail slot, since it is well know to provide multiple fasteners in place of the single elongated fastener, 9.  It would have been further obvious to provide the tool with wherein the first panel bottom surface and the second panel bottom surface define an inside corner, and wherein the corner bracket body extends less than a quarter of the way along the first panel from the inside corner and less than a quarter of the way along the second panel from the inside corner, wherein the corner bracket assembly is disposed in an inside corner formed by the first panel and the second panel, and wherein the corner bracket assembly extends 
It would have been further obvious to provide the first and second top surface with dovetail shaped retaining slots, since it is well known to provide retaining slots made of different configurations, Lin teaches a t-shaped slot, and Dolan teaches a dovetail configuration.  Therefore it would be obvious to utlize a dovetail slot to mate with a dovetail fastener, as taught by Dolan, in order to provide a secure mating configuration. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Frank (D857926), Oetlinger (8,454,259) and Thurston (6,474,901) were cited to show other examples of panel apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486.  The examiner can normally be reached on M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        September 11, 2021


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723